[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                   Dec. 23, 2009
                                   No. 09-12170                  THOMAS K. KAHN
                               Non-Argument Calendar                 CLERK
                             ________________________

                              Agency Nos. A098-900-077
                                   A098-900-078

DANIELA GJERGJAJ,
a.k.a. Luciana Liberti,
JASMINA GJERGJAJ,
a.k.a. Oriana Boccalini,
FRANC GJERGJAJ,
a.k.a. Renatto Boccalini,

                                                                        Petitioners,

                                       versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.


                             ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                           _________________________

                                 (December 23, 2009)

Before BLACK, CARNES and PRYOR, Circuit Judges.
PER CURIAM:

      Daniela Gjergjaj is a native and citizen of Albania. On her own behalf and

for her two minor children, she seeks review of the Board of Immigration Appeals’

decision affirming the Immigration Judge’s denial of her application for asylum,

withholding of removal, and relief under the United Nations Convention Against

Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment.

Gjergjaj contends that she is entitled to relief based on her credible testimony about

the circumstances surrounding her husband’s murder. She asserts that she proved a

nexus between the alleged persecution and her imputed political opinion.

      “We review only the [BIA’s] decision, except to the extent that it expressly

adopts the IJ’s opinion.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). “Insofar as the Board adopts the IJ’s reasoning, we will review the IJ’s

decision as well.” Id. Here, the BIA agreed with reasoning of the IJ, so we

consider both decisions. Our jurisdiction to review those decisions is limited to

matters properly raised and administratively exhausted in the proceedings before

the IJ and the BIA. Amaya-Artunduaga v. United States Att’y Gen., 463 F.3d
1247, 1250-51 (11th Cir. 2006).

      We review de novo a legal challenge to the BIA’s decision. Mohammed v.

Ashcroft, 261 F.3d 1244, 1247 (11th Cir. 2001). The factual findings are reviewed

under the substantial evidence test. Al Najjar, 257 F.3d at 1283. That test requires
                                          2
us to affirm the BIA’s decision if it is “supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Al Najjar, 257 F.3d at

1284 (quotation marks omitted). The BIA’s findings of fact “may be reversed by

this court only when the record compels a reversal; the mere fact that the record

may support a contrary conclusion is not enough to justify a reversal of the

administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir.

2004) (en banc).

      Gjergjaj testified before the IJ that her husband had been active with the

Democratic Party in Albania, had served as a police officer with the special forces,

and had enemies in the opposing Socialist Party. She asserted that her husband had

been murdered by a masked gunman who was a member of the Socialist Party.

The IJ found that Gjergjaj’s testimony was “internally consistent” and that “she

attempted to testify credibly.” A newspaper article in the administrative record,

however, indicated that Gjergjaj’s husband had been murdered because of a blood

feud. On cross-examination Gjergjaj testified that there had been a blood feud, but

it had occurred about seventy years ago. Despite her credible testimony, the IJ

found that Gjergjaj failed to show that her husband was murdered on account of a

protected ground. The IJ reasoned that Gjergjaj “may have very strong subjective

beliefs that her husband was killed on account of political opinion, but it is not

supported in the record.” The IJ also noted that anonymous calls Gjergjaj received
                                           3
after her husband’s death indicated a financial motive for the murder.

      The BIA agreed that “the record indicates that the killing was a personal and

criminal matter resulting from a blood feud.” The BIA emphasized that, apart

from the psychological trauma related to Mr. Gjergjaj’s murder, there was no

evidence that Gjergjaj or her children had been personally harmed or that anyone

had attempted to harm them in Albania. The BIA also focused on the fact that

country conditions in Albania had changed since Gjergjaj’s husband was murdered

and that the Democratic Party was now in power. Furthermore, Gjergjaj’s mother

and brother continued to live safely in Albania without persecution.

      The evidence in the record does not compel reversal of the BIA’s decision.

Even though Gjergjaj’s testimony was credible, substantial evidence in the record

supports the IJ and BIA’s finding that Gjergjaj failed to show that her husband was

murdered because of his political opinion. See Rodriguez Morales v. United

States Att’y Gen., 488 F.3d 884, 890 (11th Cir. 2007)); see also 8 U.S.C. §

1231(b)(3). In addition to the newspaper report referring to a blood feud, some of

Gjergjaj’s testimony indicated that her husband was killed for financial motives

rather than because of his political opinion. See Rodriguez Morales, 488 F.3d at

891. Substantial evidence also supports the IJ and BIA’s finding that Gjergjaj

failed to show that she had a well-founded fear of persecution because her

husband’s political opinion would be imputed to her. Although she heard some
                                          4
rumors that someone might kidnap her son, no one harmed or attempted to harm

Gjergjaj and her children in Albania. See Silva v. United States Att’y Gen., 448
F.3d 1229, 1237–38 (11th Cir. 2006) (“Because the record does not compel the

conclusion that the past treatment to which Silva was subjected was on account of

her political opinion, [petitioner’s] subjective fear of future persecution is not

objectively well-founded.”). Also, Gjergjaj’s mother and brother remain unharmed

in Albania. See Ruiz v. United States Att’y Gen., 440 F.3d 1247, 1259 (11th Cir.

2006) (stating that “Ruiz’s claim was contradicted by his testimony that his son

and his parents have remained unharmed in the region of Colombia where Ruiz

allegedly was threatened”). Finally, evidence in the record indicates that country

conditions have changed with the Democratic Party’s rise to power. See 8 C.F.R. §

208.16(b)(1)(i).

      The BIA’s denial of asylum is supported by substantial evidence on the

record considered as a whole. See Forgue v. United States Att’y Gen., 401 F.3d
1282, 1286 (11th Cir. 2005). Because Gjergjaj “has failed to establish a claim of

asylum on the merits, [s]he necessarily fails to establish eligibility for withholding

of removal or protection under CAT.” Id. at 1288 n.4.

      PETITION DENIED.




                                            5